Raymond G. Kruse, Esq. Counsel, Wappingers Central School District
You have asked whether a school district is authorized to designate motor vehicles assigned to its superintendent of schools, supervisor of transportation and health and safety coordinator as authorized emergency vehicles under the Vehicle and Traffic Law.
Your letter notes that the Wappingers Central School district serves approximately 12,000 students and owns 14 school buildings. The district wishes to equip three district-owned vehicles as authorized emergency vehicles and to appropriately equip such vehicles with lights and sirens so that the vehicles will have access to any disaster or emergency situation which occurs in one of its buildings or which involves one of its approximately 200 school buses.
The Vehicle and Traffic Law controls the display of lights on vehicles (Vehicle and Traffic Law, § 375 [41]; 1986 Op Atty Gen [Inf] 52). Subdivision 41 of section 375 allows certain classes of vehicles to display certain types of lights, including the display of red and white lights by "authorized emergency vehicles" (id., § 375 [41] [2]). Authorized emergency vehicles are defined in the following way:
  "Every ambulance, police vehicle, fire vehicle, civil defense emergency vehicle, emergency ambulance service vehicle, environmental emergency response vehicle and ordinance disposal vehicle of the armed forces of the United States" (Vehicle and Traffic Law, § 101).
Vehicles owned and operated by a school district do not fit any of the categories. "Police vehicle" includes vehicles owned and operated by the "law enforcement unit of a public or private corporation authorized by law to maintain a unit for the enforcement of law on the property of such corporation" (id., § 132-a). We are unaware of any authority for a school district to establish a law enforcement unit. Furthermore, as described in your letter, it does not appear that the vehicles are to be used for law enforcement purposes. Inasmuch as the vehicles do not meet any of the criteria of authorized emergency vehicles, display of lights is not permitted under section 375 of the Vehicle and Traffic Law.
We conclude that a school district is not authorized to designate motor vehicles owned by the district and operated by the school district's superintendent, supervisor of transportation and health and safety coordinator as authorized emergency vehicles pursuant to the Vehicle and Traffic Law.